Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 12 in the reply filed on September 28, 2020 and without traverse of species I, iron, in the reply filed on April 07, 2021 is acknowledged however, the species restriction has been withdrawn by the Examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  The instant claim contains “any one of” in line 1 wherein the claim only refers to a single claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is indefinite as the claim is to the diameter of “the support” being between 50 microns and 400 microns however it is unknown whether this diameter is to the support itself or to the support further comprising the “n” composite layer laminate layers wherein “n” is also indefinite and undefined as the number is infinite as these layers are applied to the particulate.  The diameter of either the finished particle or the particulate support will be examined.
	Regarding Claim 2, the instant claim is indefinite as no basis is provided. The percentage could be based upon the entire catalyst, the combination of metal compound and metal portion within each layer or just the amount of aluminum in the metal compound.  Any will be examined.
	Considering Claim 5, the instant claim is indefinite as it is unknown how a composite layer which is defined as a mixture can have a separate catalyst metal layer having an equivalent thickness and is also indefinite as to the definition of “equivalent thickness” in paragraph [0017] requires the use of a calibration curve with no method of how to develop this calibration curve.  Additionally claim 1 does not contain any quantity or thickness of catalytic metal which is required by the definition contained in the above paragraph and does not disclose any catalytic metals and therefore is indefinite as it represents infinite possibilities.
Considering Claim 6, the instant claim is indefinite as it is unknown how a composite layer which is defined as a mixture can have a separate metal compound layer having an equivalent thickness and is also indefinite as to the definition of “equivalent thickness” in paragraph [0017] requires the use of a calibration curve with no method of how to develop this calibration curve.  Additionally claim 1 does not 
	The remaining claims depend from the instant claim and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claim is to a composite layer laminate which includes a mixed layer in which the metal compound and the catalyst coexist.  This is not further limiting from instant claim 1 wherein each laminate layer is comprised of the catalyst and the metal compound.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (WO 2008/001709) hereafter Iino refer to US 2009/0230023 as the English language equivalent and further in view of McGrath (USP 6,419,998) and Manoylova et al. (US 2012/0028788) hereafter Manoylova.
	Considering Claims 1, 4 and 7, Iino discloses the impregnation of an alumina-coated zeolite with a solution containing vanadium, cobalt, nickel and iron [0049]-[0056] and [0063] wherein an ultra-stable Y-type zeolite (USY) comprising alumina and silica is coated with alumina and spray-dried to produce a particle having a mean particle size of 65 microns or 70 microns [0411]-[0418] and [0484] thereby falling within the instantly claimed range and satisfying the “particulate” limitation.  Iino also discloses the use of an alumina-coated USY zeolite having 20 wt% silica and 20 wt% alumina forming particles having a mean particle size of 70 microns [0483] and [0484] which falls within the instantly claimed range and provides a non-limiting example wherein nickel is added [0493].  Iino further discloses that alumina/nickel/iron (metal compound) may be applied to the outside of the zeolite (Examples).
	Iino discloses the size of the finished catalyst but does not disclose the size of the starting zeolite and does not disclose the finished catalyst having “n” multiple layers.
	McGrath discloses a process of depositing metal catalysts onto inert supports wherein a range of supports may be used such as silica-alumina and zeolites wherein 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select a particle size which meets the instant range using the teachings of Iino and McGrath as a guide as the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made since it has been held to be within the general skill of a worker in the art to select a material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 U.S.P.Q 416.
	Manoylova discloses the preparation of a slurry comprising a platinum impregnated zeolite which is applied as a wash-coat to a catalyst support body wherein if the desired amount is insufficient then additional coats may be applied [0001], [0042] and [0048] to form laminate layers thereby making the number of coats a result effective variable.  
Therefore Manoylova discloses what is known to the ordinary skilled artisan that if one coating is not sufficient then additional coats may be applied until the desired effect is obtained.  Therefore it would have been known to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to apply “n” coatings to the catalyst of Iino to reach the desired catalytic effect as taught by Manoylova.
	Considering claim 2, the significance of Iino, Manoylova and McGrath as applied to claim 1 is explained above.
	Iino discloses the use of sodium aluminate solution to coat the zeolite with aluminum (example 1) which is known by the ordinary skilled artisan to contain about 33 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering claim 3, the significance of Iino, Manoylova and McGrath as applied to claim 1 is explained above.
Iino discloses the use of nickel, iron and cobalt as catalytic metals [0056].
Considering claim 5, the significance of Iino, Manoylova and McGrath as applied to claims 1 and 4 is explained above.
The instant claim has been previously rejected.
Iino discloses the composition of claim 1 and therefore by definition it would meet the limitations contained in the instant claim.
Considering claim 6, the significance of Iino, Manoylova and McGrath as applied to claims 1 and 4 is explained above.
The instant claim has been previously rejected.
Iino discloses the composition of claim 1 and therefore by definition it would meet the limitations contained in the instant claim.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iino et al (WO 2008/001709) hereafter Iino refer to US 2009/0230023 as the English language equivalent and further in view of McGrath (USP 6,419,998), Manoylova et al. (US 2012/0028788) hereafter Manoylova and Kim et al. (WO 2015/008988) hereafter Kim, refer to US 2015/0238950 as the English language equivalent.
Considering Claim 12, Iino discloses the impregnation of an alumina-coated zeolite with a solution containing vanadium, cobalt, nickel and iron [0049]-[0056] and [0063] wherein an ultra-stable Y-type zeolite (USY) comprising alumina and silica is coated with alumina and spray-dried to produce a particle having a mean particle size of 65 microns or 70 microns [0411]-[0418] and [0484] thereby falling within the instantly claimed range and satisfying the “particulate” limitation.  Iino also discloses the use of an alumina-coated USY zeolite having 20 wt% silica and 20 wt% alumina forming particles having a mean particle size of 70 microns [0483] and [0484] which falls within the instantly claimed range and provides a non-limiting example wherein nickel is added [0493].  Iino further discloses that alumina/nickel/iron (metal compound) may be applied to the outside of the zeolite (Examples).
	Iino discloses the size of the finished catalyst but does not disclose the size of the starting zeolite and does not disclose the finished catalyst having “n” multiple layers.
	McGrath discloses a process of depositing metal catalysts onto inert supports wherein a range of supports may be used such as silica-alumina and zeolites wherein the size of these support materials may range from a few microns to a few millimeters (Col. 1, ln 5-7 and Col. 5, ln 20-29) which encompasses the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to select a particle size which meets the instant range using the teachings of Iino and McGrath as a guide as the subject matter as a whole would have been obvious to one having ordinary skill in the  In re Leshin, 125 U.S.P.Q 416.
	Manoylova discloses the preparation of a slurry comprising a platinum impregnated zeolite which is applied as a wash-coat to a catalyst support body wherein if the desired amount is insufficient then additional coats may be applied [0001], [0042] and [0048] to form laminate layers thereby making the number of coats a result effective variable.  
Therefore Manoylova discloses what is known to the ordinary skilled artisan that if one coating is not sufficient then additional coats may be applied until the desired effect is obtained.  Therefore it would have been known to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to apply “n” coatings to the catalyst of Iino to reach the desired catalytic effect as taught by Manoylova.
Therefore Iino in view of Manoylova and McGrath disclose the catalytic structure of Claim 1.
The combined references of Iino, Manoylova and McGrath do not disclose forming fibrous carbon nanostructures.
Kim discloses a metal catalyst comprising cobalt, iron, vanadium and molybdenum or combinations thereof supported on a core-shell catalyst support [0014], [0015] and [0067] on which carbon nanostructures may be formed. [0086].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Iino for the production of carbon nanotubes as taught by Kim as both use similar catalytic metals .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A search of the prior art did not disclose a coated catalyst support having a surface area of less than 1 m2/g.
Conclusion
Claims 1-7 and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576.  The examiner can normally be reached on Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732